Citation Nr: 1719344	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for chronic sinusitis, including as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides and including as secondary to service-connected disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as a result of exposure to herbicides.

4.  Entitlement to service connection for rosacea, including as a result of exposure to herbicides and including as secondary to service-connected disability.

5.  Entitlement to service connection for psoriasis, including as a result of exposure to herbicides and including as secondary to service-connected disability.

6.  Entitlement to service connection for alopecia, including as a result of exposure to herbicides and including as secondary to service-connected disability.

7.  Entitlement to service connection for psoriatic arthritis of the upper extremities , including as a result of exposure to herbicides and including as secondary to service-connected disability.  

8.  Entitlement to service connection for psoriatic arthritis of the lower extremities as a result of exposure to herbicides and including as secondary to service-connected disability.

9.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) prior to February 22, 2016 and to a rating in excess of 30 percent thereafter.

(The issues of entitlement to payment or reimbursement of unauthorized medical expenses is the subject of a separate Board of Veterans' Appeals decision issued simultaneously herewith.)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 (CAD), May 2013 (sinusitis, hypertension, GERD, and rosacea), and August 2013 (psoriasis, alopecia, and arthritis) rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected coronary artery disease.  In May 2016, subsequent to the September 2013 statement of the case (SOC), the Veteran was provided a new VA cardiac examination.  The Veteran's CAD claim must be remanded to the AOJ for readjudication of the Veteran's increased rating claim with consideration of the May 2016 VA cardiac examination report.  

The Veteran originally asserted that his claimed disabilities developed as a result of his exposure to Agent Orange while serving in Vietnam.  He now also asserts that his claimed disabilities are aggravated by his service connected anxiety disorder.  In support of his claim he submitted an August 2014 statement from a private physician who opined that the Veteran's generalized anxiety disorder is contributing to the severity of his other medical conditions (including psoriasis, arthritis, alopecia, hypertension and chronic sinusitis).  The private physician did not provide a rationale for his opinion.  The Board finds that Veteran must be provided a new VA examination that considers whether the Veteran's claimed disabilities are caused or aggravated by service-connected disability. 

Additional relevant VA treatment records have been associated with the Veteran's claims file since issuance of the statements of the case in September 2013 and January 2014.  On remand the AOJ will have an opportunity to consider these records and issue a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.

2.  Contact the Veteran and request the names, addresses and dates of treatment of any private medical providers who have provided treatment for his claimed sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities whose records have not already been submitted.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit any such records for VA review.

3.  After the above evidence is obtained, to the extent possible, afford the Veteran an appropriate VA medical examination addressing the etiology of the Veteran's claimed sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities.  

Following a review of the Veteran's file, the physician must express opinions as to the following;

a.  whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are related to the Veteran's military service.

b.  whether any current sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are at least as likely as not (50 percent or greater likelihood) related to the Veteran's presumed exposure to herbicides during service.  The VA physician should discuss why he agrees or disagrees with the December 2011 and February 2017 private physician opinions, and should discuss the medical articles submitted by the Veteran in January 2012 and May 2013 

c.  whether any current sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities are at least as likely as not (50 percent or greater likelihood) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities which include anxiety/depression, CAD, diabetes mellitus, and diabetic peripheral neuropathy of the lower extremities. 

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.   

4.  Finally, readjudicate the Veteran's claims on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case (SSOC) that includes review of all evidence received since the September 2013 and January 2014 SSOC.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




